Seawell, J.
Although the plaintiffs have appealed from an interlocutory order, it has been considered, in the practice, as one involving a substantial right and subject to appeal. McIntosh, N. C. Practice and Procedure, Sec. 876, p. 993; Jones v. Thorne, 80 N.C. 72.
However, it must be borne in mind that the proceedings on the show cause order, including the findings of fact, are significant only with respect to the immediate issue — whether the order should be continued to the hearing or dissolved; and the findings of fact are not binding on the court upon the final hearing. Grantham v. Nunn, 188 N.C. 239, 124 S.E. 309; Owen v. Board of Education, 184 N.C. 267, 114 S.E. 390; Sutton v. Sutton, 183 N.C. 128, 110 S.E. 777.
The evidence is summarized here only for the purpose of the present review, in passing upon the validity and propriety of the order assailed.
Detailed consideration of the questions fundamentally involved might embarrass, instead of aid, the hearing on the merits and will not be attempted.
The decision of the court below rested largely on its sound judgment, subject, of course, to the legally applicable principles. We cannot say that these latter have been invaded. The presumption of correctness of the judgment entered below applies to cases of this kind, Plott v. Comsioners, 187 N.C. 125, 121 S.E. 190; Hyatt v. DeHart, 140 N.C. 270, 52 S.E. 781, and the plaintiffs have not overcome it. Indeed, upon the evidence, the court had before it the question whether by exhaustion of the funds intended to he protected, the acts sought to be restrained had already become a fait accompli when the action began. Yates v. Dixie Fire Ins. Co., 166 N.C. 134, 81 S.E. 1062.
Affirmed.